 

Exhibit 10.1

VOTING AGREEMENT

               THIS VOTING AGREEMENT (this “Agreement”) is made and entered into
as of May 27, 2014 by and between Aegis Lifestyle, Inc., a Delaware corporation
(“Parent”), and the undersigned stockholder (the “Stockholder”) of ‘mktg, inc.’
a Delaware corporation (the “Company”).

RECITALS

               A.           Parent, Morgan Acquisition Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company have entered into an Agreement and Plan of Merger of even date herewith
(the “Merger Agreement”), pursuant to which Merger Sub will merge with and into
the Company, with the Company surviving as a wholly owned subsidiary of Parent.

               B.            The Stockholder is the beneficial owner (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of such number of shares of Company Common Stock, Series D
Preferred Stock, Stock Options and/or Company Warrants as set forth on Schedule
A to this Agreement.

               C.            As a condition to their willingness to enter into
the Merger Agreement, Parent and Merger Sub have required the Stockholder, and
in order to induce Parent and Merger Sub to enter into the Merger Agreement, the
Stockholder (solely in the Stockholder’s capacity as such) has agreed to, enter
into this Agreement and vote the Shares (as hereinafter defined), and take all
other actions described herein.

               NOW, THEREFORE, intending to be legally bound, the parties hereto
agree as follows:

               1.            Certain Definitions. All capitalized terms that are
used but not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement. For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:

                              (a)            “Expiration Date” shall mean the
earliest to occur of such date and time as (i) the Merger Agreement shall have
been terminated in accordance with its terms, (ii) the Merger shall become
effective, and (iii) any amendment or change to the Merger Agreement is effected
without the Stockholder’s consent that: (A) decreases the Merger Consideration,
(B) imposes indemnification obligations or other liabilities upon the
Stockholder, (C) causes the Merger Consideration to be distributed in a manner
which differs from the manner set forth in the Merger Agreement, or (D) requires
any warrants held by the Stockholder to be exercised as a condition to receiving
the Merger Consideration (for clarity, this clause (D) shall not be applicable
to the requirement to tender the warrants for cancellation against payment of
the consideration described in the Merger Agreement).

                              (b)            “Person” shall mean any individual,
corporation, limited liability company, general or limited partnership, trust,
unincorporated association or other entity of any kind or nature, or any
governmental authority.

 

 

                              (c)            “Rights” shall mean all options,
warrants, convertible notes or other instruments, whether owned now or hereafter
acquired by a Stockholder prior to the Expiration Date, which permit the holder
to acquire Shares,.

                              (d)            “Shares” shall mean (i) all shares
of capital stock of the Company (including all shares of Company Series D
Preferred Stock and Company Common Stock), owned beneficially by the Stockholder
as of the date hereof, and (ii) all additional shares of capital stock of the
Company (including all additional shares of Company Series D Preferred Stock or
Company Common Stock) of which the Stockholder acquires beneficial ownership
during the period from the date of this Agreement through the Expiration Date,
whether through the exercise of Rights or otherwise (including by way of stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares and the like).

                              (e)            “Transfer”. A Person shall be
deemed to have effected a “Transfer” of a Share if such person directly or
indirectly (i) sells, pledges, encumbers, assigns, grants an option with respect
to, transfers (including by merger consolidation or otherwise by operation of
law) or otherwise disposes of such Share or any interest in such Share,
voluntarily or involuntarily, or (ii) enters into an agreement or commitment
(whether written or oral) providing for the sale of, pledge of, encumbrance of,
assignment of, grant of an option with respect to, transfer of (including by
merger consolidation or otherwise by operation of law) or other disposition of
such Share or any interest therein.

               2.            Transfer of Shares.

                              (a)            Transfer Restrictions. The
Stockholder shall not cause or permit any Transfer of any Shares or Rights to be
effected except pursuant to the Merger Agreement provided, however, that the
Stockholder may (x) Transfer Shares or Rights to its equity owners in a
distribution (if the Stockholder is an entity) or to Affiliates, (y) if the
Stockholder is an individual, Transfer Shares or Rights to any member of the
Stockholder’s immediate family, or to a trust for the benefit of the Stockholder
or any member of the Stockholder’s immediate family for estate planning purposes
or for the purposes of personal tax planning, and (z) if the Stockholder is an
individual, Transfer Shares or Rights upon the death of Stockholder (any such
transferee permitted under clause (x), (y) and (z), a “Permitted Transferee”);
provided, further, that any such Transfer shall be permitted only if, as a
precondition to such Transfer, the Permitted Transferee agrees in writing to be
bound by all of the terms of this Agreement and such writing is delivered to
Parent prior to the Transfer.

                              (b)            Transfer of Voting Rights. The
Stockholder shall not deposit (or permit the deposit of) any Shares in a voting
trust or grant any proxy or enter into any voting agreement or similar agreement
in contravention of the obligations of the Stockholder under this Agreement with
respect to any of the Shares.

               3.            Agreement to Vote Shares.

                              (a)            At every meeting of the
stockholders of the Company called, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of Company, the Stockholder (solely in the Stockholder’s capacity as such)
shall, or shall cause the holder of record on any applicable record date to,
vote the Shares:

2

 

                                               (i)              in favor of the
adoption of the Merger Agreement and approval of the Merger, and in favor of
each of the other actions contemplated by the Merger Agreement;

                                               (ii)             against approval
of any proposal made in opposition to, or in competition with, consummation of
the Merger or any other transactions contemplated by the Merger Agreement; and

                                               (iii)            against any
other action that is intended, or could reasonably be expected to, impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any other transactions contemplated by the Merger Agreement.

                              (b)            The Stockholder shall, or shall
cause the holder of record on any applicable record date to, to appear at the
Company Stockholders Meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum.

                              (c)            The Stockholder shall not enter
into any agreement or understanding with any Person to vote or give instructions
in any manner inconsistent with the terms of this Section 3.

               4.            Agreement Not to Exercise Appraisal Rights. The
Stockholder shall not exercise any rights under Section 262 of the DGCL to
demand appraisal of any Shares that may arise with respect to the Merger.

               5.            FOR HOLDERS OF SERIES D PREFERRED STOCK ONLY
Agreement to Convert Company Series D Preferred Stock; Other Acknowledgments.

                              (a)            The Stockholder hereby irrevocably
elects, effective (i) immediately prior to the Effective Time, with respect to
76.45% of its shares of Company Series D Preferred Stock and (ii) immediately
prior to the record date established for determining the right to vote at the
Company Stockholders Meeting (the “Record Date”), with respect to 23.55% of its
shares of Company Series D Preferred Stock, to convert its shares of Company
Series D Preferred Stock to Company Common Stock, such conversion to be at the
conversion rate of one share of Company Series D Preferred Stock for 2.1276
shares of Company Common Stock, as currently provided under the Company’s
Certificate of Incorporation, (as adjusted to give effect to any adjustments
after the date hereof in the “Conversion Rate” pertaining to the Series D
Preferred Stock), with fractional shares rounded to the nearest whole share of
Company Common Stock.

                              (b)            The Stockholder has delivered
Conversion Notices, in the form annexed hereto as Exhibit B, which the Company
has acknowledged as proper as to form and effective to effect the conversion
described herein and therein.

                              (c)            The Stockholder hereby acknowledges
and agrees that the Merger Consideration payable with respect to the Company
Common Stock to which such Stockholder is converting its Company Series D
Preferred Stock represents such Stockholder’s sole entitlement with respect to
its Company Series D Preferred Stock in connection with the Merger. If any
shares of the Company Series D Preferred Stock are acquired after the date
hereof, the covenants set forth herein shall apply, to such shares, with the
same force and effect as if they had been owned on the date hereof. The
Stockholder shall not exercise the redemption rights specified under Section
8(a) of the Company Series D Preferred Stock Certificate of Designations.

3

 

               6.            Directors and Officers. Notwithstanding any
provision of this Agreement to the contrary, nothing in this Agreement shall (or
shall require the Stockholder to attempt to) limit or restrict the Stockholder
in his or her capacity as a director or officer of the Company or any designee
of the Stockholder who is a director or officer of the Company from acting in
such capacity or voting in such person’s sole discretion on any matter (it being
understood that this Agreement shall apply to the Stockholder solely in the
Stockholder’s capacity as a securityholder of the Company).

               7.            Irrevocable Proxy. Concurrently with the execution
of this Agreement, the Stockholder shall deliver to Parent a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
fullest extent permissible by law, with respect to the Shares.

               8.            No Ownership Interest. Nothing contained in this
Agreement shall be deemed to vest in Parent any direct or indirect ownership or
incidence of ownership of or with respect to any Shares or Rights. All rights,
ownership and economic benefits of and relating to the Shares and Rights shall
remain vested in and belong to the Stockholder, and Parent shall have no
authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct the Stockholder in the voting of any of the Shares
or Rights, except as otherwise provided herein.

               9.            Representations and Warranties of the Stockholder.

                              (a)            Power; Binding Agreement. The
Stockholder has full power and authority to execute and deliver this Agreement
and the Proxy, to perform the Stockholder’s obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Stockholder of this Agreement, the performance by the
Stockholder of its obligations hereunder and the consummation by the Stockholder
of the transactions contemplated hereby have been duly and validly authorized by
the Stockholder and no other actions or proceedings on the part of the
Stockholder are necessary to authorize the execution and delivery by it of this
Agreement, the performance by the Stockholder of its obligations hereunder or
the consummation by the Stockholder of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Stockholder, and,
assuming this Agreement constitutes a valid and binding obligation of Parent,
constitutes a valid and binding obligation of the Stockholder, enforceable
against the Stockholder in accordance with its terms, subject to: (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance and other
equitable remedies.

4

 

                              (b)            No Conflicts. Except for filings
under the Exchange Act, no filing with, and no permit, authorization, consent,
or approval of, any Governmental Entity is necessary for the execution by the
Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder and the consummation by the Stockholder of the
transactions contemplated hereby. None of the execution and delivery by the
Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder or the consummation by the Stockholder of the transactions
contemplated hereby will (i) conflict with or result in any breach of any
organizational documents applicable to the Stockholder, (ii) result in a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default (or give rise to any third party right of termination,
cancellation, material modification or acceleration) under any of the terms,
conditions or provisions of any note, loan agreement, bond, mortgage, indenture,
license, contract, commitment, arrangement, understanding, agreement, or other
instrument or obligation of any kind to which the Stockholder is a party or by
which the Stockholder or any of the Stockholder’s properties or assets may be
bound, or (iii) violate any order, writ, injunction, decree, judgment, order,
statute, rule, or regulation applicable to the Stockholder or any of the
Stockholder’s properties or assets.

                              (c)            Ownership of Shares or Rights. The
Stockholder (i) is the beneficial owner of the Shares and Rights indicated on
Schedule A hereto, all of which are free and clear of any liens, adverse claims,
charges, security interests, pledges or options, proxies, voting trusts or
agreements, rights of first refusal, rights of first option, understandings or
agreements (whether written or oral), or any other rights or encumbrances
whatsoever (“Encumbrances”) (except any Encumbrances disclosed on Schedule A
attached hereto or arising under securities laws or arising hereunder), and (ii)
does not own, beneficially or otherwise, any securities of the Company other
than the Shares and Rights indicated on Schedule A of this Agreement.

                              (d)            Absence of Litigation. As of the
date hereof, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of the Stockholder, threatened against or
affecting, the Stockholder or any of its or his properties or assets (including
the Shares and Rights) that could reasonably be expected to impair the ability
of the Stockholder to perform his or its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

                              (e)            No Finder’s Fees. No broker,
investment banker, financial advisor or other person is entitled to any
broker’s, finder’s, financial adviser’s or other similar fee or commission in
connection with the transactions contemplated by the Merger Agreement or this
Agreement based upon arrangements made by or on behalf of the Stockholder in
such Stockholder’s capacity as such.

                              (f)             Reliance by Parent. The
Stockholder understands and acknowledges that Parent is entering into the Merger
Agreement in reliance upon the Stockholder’s execution and delivery of this
Agreement.

               10.          Notification. The Stockholder agrees to promptly
notify Parent of any development occurring after the date hereof that causes, or
that would reasonably be expected to cause, any breach of any of the
representations and warranties of the Stockholder set forth herein.

5

 

               11.           Disclosure. The Stockholder shall permit Parent to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document that Parent determines to be
necessary or desirable in connection with the Merger and any transactions
related to the Merger, the Stockholder’s identity and ownership of Shares and
Rights and the nature of the Stockholder’s commitments, arrangements and
understandings under this Agreement; provided, that Parent shall, and shall use
its reasonable best efforts to cause the Company to, provide such Stockholder
and its counsel with a reasonable opportunity to review and comment on such
disclosure and Parent shall, and shall use its reasonable best efforts to cause
the Company to, consider in good faith any comments reasonably proposed by such
Stockholder and/or its counsel.

               12.           Consents and Waivers. The Stockholder hereby gives
any consents or waivers (including any waivers of notice) that are or may be
required for the consummation of the Merger under the terms of any agreements to
which the Stockholder is a party or pursuant to any rights the Stockholder may
have under the Certificate of Incorporation of the Company or otherwise.

               13.           Further Assurances. Subject to the terms and
conditions of this Agreement, the Stockholder shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary to fulfill such Stockholder’s obligations under this
Agreement. Stockholder shall take no action to impede or prevent the performance
of Stockholder’s obligations hereunder, or the transactions contemplated by the
Merger Agreement.

               14.           Termination. This Agreement, the Proxy and any
conversion notice under Section 5 shall terminate and shall have no further
force or effect as of the Expiration Date. Notwithstanding the foregoing,
nothing set forth in this Section 14 or elsewhere in this Agreement shall
relieve either party hereto from liability, or otherwise limit the liability of
either party hereto, for any breach of this Agreement.

               15.           Miscellaneous.

                               (a)            Binding Effect and Assignment.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of Law or otherwise), without the prior written
consent of the other parties, and any attempt to make any such assignment
without such consent shall be null and void.

                               (b)            Amendments; Waiver. This Agreement
may be amended by the parties hereto, and the terms and conditions hereof may be
waived, only by an instrument in writing signed on behalf of each of the parties
hereto, or, in the case of a waiver, by an instrument signed on behalf of the
party waiving compliance.

                               (c)            Specific Performance. The parties
hereto agree that irreparable damage would occur to Parent in the event that the
provisions contained in this Agreement were not performed by the Stockholder in
accordance with its specific terms or were otherwise breached by the
Stockholder. It is accordingly agreed that Parent shall be entitled to an
injunction or injunctions, without the posting of any bond, to prevent breaches
of this Agreement by the Stockholder and to enforce specifically the terms and
provisions of this Agreement in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

6

 

                               (d)            Notices. All notices, requests,
demands, consents and communications necessary or required under this Agreement
shall be delivered by hand or sent by registered or certified mail, return
receipt requested, by overnight prepaid courier or by facsimile (receipt
confirmed), if to Stockholder, to the address set forth on the signature page
hereof, and if to Parent. to:

                               Parent:

                                                Scott Hughes
                                                General Counsel
                                                Aegis Lifestyle, Inc.
                                                150 East 42nd Street
                                                New York, NY 10017
                                                E-Mail Address:
Scott.Hughes@dentsuaegis.com

                               with a copy to:

                                                Moses & Singer LLP
                                                Attention: Dean Swagert, Esq.
                                                The Chrysler Building
                                                405 Lexington Avenue
                                                New York, New York 10174-1299
                                                Fax No.: (   )
                                                E-mail Address:
dswagert@mosessinger.com

All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent three days following the date on which
mailed, or one day following the date mailed if sent by overnight courier, or on
the date on which delivered by hand or by facsimile transmission (receipt
confirmed), as the case may be, and addressed as aforesaid.

                              (e)            No Waiver. The failure of either
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect of this Agreement at law or in
equity, or to insist upon compliance by any other party with its obligation
under this Agreement, and any custom or practice of the parties at variance with
the terms of this Agreement, shall not constitute a waiver by such party of such
party’s right to exercise any such or other right, power or remedy or to demand
such compliance.

                              (f)             Third Party Beneficiaries. Nothing
herein expressed or implied is intended or shall be construed to confer upon or
give to any Person, other than the parties hereto and their permitted successors
and assigns, any rights or remedies under or by reason of this Agreement or any
other certificate, document, instrument or agreement executed in connection
herewith nor be relied upon other than the parties hereto and their permitted
successors or assigns.

7

 

                              (g)            Governing Law; Consent to
Jurisdiction; Venue. This Agreement, and all matters arising out of or relating
to this Agreement and any of the transactions contemplated hereby, including,
without limitation, the validity hereof and the rights and obligations of the
parties hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware applicable to contracts made and to be performed
entirely in such State (without giving effect to the conflicts of laws
provisions thereof). In any action or proceeding between any of the parties
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, each of the parties: (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware; and (b) agrees that all claims
in respect of such action or proceeding may be heard and determined exclusively
in the Court of Chancery of the State of Delaware.

                              (h)            Waiver of Jury Trial. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

                              (i)             Rules of Construction. The parties
hereto agree that they have been represented by counsel during the negotiation
and execution of this Agreement and, therefore, waive the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.

                              (j)             Entire Agreement. This Agreement
and the documents and instruments and other agreements between the parties
hereto as contemplated by or referred to herein, and other Exhibits hereto
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.

                              (k)            Severability. In the event that any
one or more of the provisions contained herein is held invalid, illegal or
unenforceable in any respect for any reason in any jurisdiction, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected (so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party), it being
intended that each of parties’ rights and privileges shall be enforceable to the
fullest extent permitted by applicable Laws, and any such invalidity, illegality
and unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction (so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party). If any court of competent
jurisdiction determines that any provision of this Agreement is invalid, illegal
or unenforceable, such court has the power to fashion and enforce another
provision (instead of the provision held to be invalid, illegal or
unenforceable) that is valid, legal and enforceable and carries out the
intentions of the parties hereto under this Agreement and, in the event that
such court does not exercise such power, the parties hereto shall negotiate in
good faith in an attempt to agree to another provision (instead of the provision
held to be invalid, illegal or unenforceable) that is valid, legal and
enforceable and carries out the parties’ intentions to the greatest lawful
extent under this Agreement.

8

 

                              (l)             Interpretation.

                                               (i)              Whenever the
words “include,” “includes” or “including” are used in this Agreement they shall
be deemed to be followed by the words “without limitation.” As used in this
Agreement, the term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act.

                                               (ii)             The article and
section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties hereto and shall not in
any way affect the meaning or interpretation of this Agreement.

                              (m)           Expenses. All costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring the expenses; provided, however,
that the Company will pay the expenses of the Stockholder.

                              (n)            Counterparts. This Agreement may be
executed in two or more counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument.

                              (o)            Facsimile. The delivery of
signature pages to this Agreement (in counterparts or otherwise) by facsimile
transmission or other electronic transmission shall be sufficient to bind the
parties to the terms and conditions of this Agreement.

                              (p)            Spousal Consent. Any Stockholder
who is a natural person and is married on the date of this Agreement has
provided a spousal consent in the form annexed hereto as Exhibit C, confirming
such Stockholder’s spouse’s agreement to the terms and provisions hereof.
Notwithstanding the execution and delivery thereof, such consent shall not be
deemed to confer or convey to the spouse any rights in such Stockholder’s Shares
that do not otherwise exist by operation of law or the agreement of the parties.
If the Stockholder should marry or remarry subsequent to the date of this
Agreement, the Stockholder shall within five (5) days thereafter obtain his/her
new spouse’s acknowledgement of and consent to the existence and binding effect
of all restrictions contained in this Agreement by causing such spouse to
execute and deliver a spousal consent in the form annexed hereto as Exhibit C,
confirming such Stockholder’s spouse’s agreement to the terms and provisions
hereof.

[Remainder of Page Intentionally Left Blank]

9

 

               IN WITNESS WHEREOF, the undersigned have caused this Agreement to
be executed by their respective duly authorized officers to be effective as of
the date first above written.

PARENT   STOCKHOLDER:       AEGIS LIFESTYLE, INC.  
____________________________________________________       By:
_______________________________________________   By:
_________________________________________________       Name:
_____________________________________________   Name:
_______________________________________________       Title:
______________________________________________               Address:    
____________________________________________________    
____________________________________________________       Solely with respect
to Paragraph 13(m)           ‘mktg, inc.’           By:
_______________________________________________           Name:
_____________________________________________           Title:
______________________________________________    

 

 

Schedule A
Shares or Rights Owned Beneficially

______ shares of Common Stock

______ shares of Company Series D Preferred Stock

______ shares of Company Common Stock issuable upon exercise of Stock Options

______ shares of Common Stock issuable upon exercise of Company Warrants

**** VOTING AGREEMENT ****

 

 

EXHIBIT A

IRREVOCABLE PROXY

               The undersigned stockholder (the “Stockholder”) of ‘mktg, inc.’,
a Delaware corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints the directors on the Board of Directors of
Aegis Lifestyle, Inc., a Delaware corporation (“Parent”), and each of them, as
the sole and exclusive attorneys and proxies of the undersigned, with full power
of substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of the Company that now are or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable in respect thereof on or
after the date hereof (collectively, the “Shares”) in accordance with the terms
of this Irrevocable Proxy until the Expiration Date (as defined below). Upon the
undersigned’s execution of this Irrevocable Proxy, any and all prior proxies
given by the undersigned with respect to any Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Shares inconsistent with this Irrevocable Proxy until after the Expiration Date.

               This Irrevocable Proxy is irrevocable to the fullest extent
permitted by law, is coupled with an interest and is granted pursuant to that
certain Voting Agreement of even date herewith by and between Parent and the
undersigned stockholder (the “Voting Agreement”), and is granted in
consideration of Parent entering into that certain Agreement and Plan of Merger
of even date herewith (the “Merger Agreement”), among Parent, Morgan Acquisition
Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger
Sub”), and the Company, pursuant to which Merger Sub will merge with and into
the Company (the “Merger”), with the Company surviving the Merger as a wholly
owned subsidiary of Parent.

               As used herein, the term “Expiration Date” has the meaning set
forth in the Voting Agreement.

               The attorneys and proxies named above, and each of them, are
hereby authorized and empowered by the undersigned, at any time prior to the
Expiration Date, to act as the undersigned’s attorney and proxy to vote the
Shares, and to exercise all voting, consent and similar rights of the
undersigned with respect to the Shares (including, without limitation, the power
to execute and deliver written consents) at every annual, special, adjourned or
postponed meeting of stockholders of the Company and in every written consent in
lieu of such meeting: (i) in favor of the adoption of the Merger Agreement and
approval of the Merger, and in favor of each of the other actions contemplated
by the Merger Agreement; (ii) against approval of any proposal made in
opposition to, or in competition with, consummation of the Merger or any other
transactions contemplated by the Merger Agreement; and (iii) against any other
action that is intended, or could reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any other
transactions contemplated by the Merger Agreement, in each case, if and only if
the Stockholder (i) fails to vote or (ii) attempts to vote (whether by proxy, in
person or by written consent) in a manner inconsistent with the terms of Section
3(a) of the Voting Agreement.

 

 

               The attorneys and proxies named above may not exercise this
Irrevocable Proxy on any other matter. The undersigned stockholder may vote the
Shares on all other matters.

               Any obligation of the undersigned hereunder shall be binding upon
the successors and assigns of the undersigned.

               This Irrevocable Proxy shall terminate, and be of no further
force and effect, automatically upon the Expiration Date.

Dated: __________, 2014   STOCKHOLDER:    
______________________________________________________           By:
___________________________________________________           Name:
_________________________________________________           Title:
__________________________________________________

 

***** IRREVOCABLE PROXY ****


 

 

EXHIBIT B

FORM OF CONVERSION NOTICE

               Reference is made to the Certificate of Designations, Preferences
and Rights of Series D Convertible Preferred Stock of ‘mktg, inc.’ (the
“Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series D Convertible Participating Preferred Stock, par value
$0.001 per share (the “Preferred Shares”), of ‘mktg, inc.’, a Delaware
corporation (the “Company”), indicated below into shares of Common Stock, par
value $0.001 per share (the “Common Stock”), of the Company, as of the dates and
times specified below. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Voting
Agreement to which this Form of Conversion Notice constitutes Exhibit B.

Date of Conversion shall be immediately prior to the Record Date or Effective
Time, as to the shares specified in (i) or(ii) below:

(i) Number of Preferred Shares to be converted immediately prior to the Record
Date:   

                

(ii) Number of Preferred Shares to be converted immediately prior to the
Effective Time  

                

Stock certificate no(s). of Preferred Shares to be converted:  

 

Tax ID Number (If applicable):  

 

Please confirm the following information:  

Conversion Price -$0.47 (equating to a Conversion Rate of 1 share of Series D
Preferred Stock converting to 2.1276 shares of Common Stock,(as adjusted to give
effect to any adjustments after the date hereof in the “Conversion Rate”
pertaining to the Series D Preferred Stock)

Number of shares of  Common Stock to be issued under (i)

 

Number of shares of Common Stock to be issued under (ii)

               Please issue the Common Stock into which the Preferred Shares are
being converted in the following name and to the following address:

Issue to:

                

Address:  

Telephone Number:  

Facsimile Number:  

                

Authorization:  

                

By:  

                

Title:  

                

Dated:  

                

Account Number (if electronic book entry transfer):  

                

Transaction Code Number (if electronic book entry transfer):  

                

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]

 

 

ACKNOWLEDGMENT

               The Company hereby acknowledges this Conversion Notice and hereby
directs American Stock Transfer & Trust Company, LLC to issue the above
indicated number of shares of Company Common Stock in accordance with the
Irrevocable Transfer Agent Instructions dated December 15, 2009 from the Company
and acknowledged and agreed to by American Stock Transfer & Trust Company, LLC.



  ‘mktg, inc.’         By:       Name:     Title:

 

 

EXHIBIT C

[CONSENT OF SPOUSE]

               I, [____________________], spouse of [______________] (the
“Stockholder”), acknowledge that I have read the Voting Agreement dated as of
May ___, 2014, between the Stockholder, and Aegis Lifestyle, Inc. to which this
Consent is attached as Exhibit C (the “Agreement”), and that I know the contents
of the Agreement. I am aware that the Agreement contains provisions regarding
the voting and transfer of shares of capital stock of ___________ (the
“Company”) that my spouse may own, including any interest I might have therein.

               I hereby agree that my interest, if any, in any shares of capital
stock of the Company subject to the Agreement shall be irrevocably bound by the
Agreement and further understand and agree that any community property interest
I may have in such shares of capital stock of the Company shall be similarly
bound by the Agreement.

               I am aware that the legal, financial and related matters
contained in the Agreement are complex and that I am free to seek independent
professional guidance or counsel with respect to this Consent. I have either
sought such guidance or counsel or determined after reviewing the Agreement
carefully that I will waive such right.

 